office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 ecschwartz postn-100399-15 third party communication none date of communication not applicable uilc date march to kevin w coy senior counsel laguna niguel group small_business self-employed from amy j pfalzgraf senior counsel branch office_of_chief_counsel income_tax accounting subject recourse loan v nonrecourse loan this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer members year year bank corporation affiliate notes date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref --------------------------------------- ------------------------------------------------------------------------------ ------------------------------------- ------- ------- ----------------------------------- -------------------------------------- ------------------------------------------ ---------------------------------------------- -------------------- ---------------- ---------------- ------------------ ---------------- ------------------ ------------------ postn-100399-15 dollar_figureg dollar_figureh dollar_figurei dollar_figurej issue ------------------ ---------------- ---------------- ---------------- for purposes of determining if a limited_liability_company taxed as a partnership has cancellation of debt income under sec_61 or gains from dealings in property under sec_61 upon foreclosure of its property do the regulations under sec_752 determine if the indebtedness is recourse or nonrecourse to the partnership conclusion the regulations under sec_752 do not determine if a debt is recourse or nonrecourse to a partnership for purposes of determining whether upon foreclosure of the property the partnership has cancellation of debt income under sec_61 or gains from dealings in property under sec_61 facts taxpayer was formed as a california limited_liability_company in year and is taxable as a partnership for federal tax purposes taxpayer has three members two individuals and an s_corporation the s_corporation is taxpayer’s manager and tax_matters_partner taxpayer is a tefra partnership taxpayer was organized to purchase specified real_property and then construct market and sell homes that it may build on that real_property property article of taxpayer’s operating_agreement provides that taxpayer is a special purpose entity spe which i was and is organized solely for the purpose of owning the property ii has not and will not engage in any business unrelated to the ownership of the property and iii has not had and will not have any assets other than those related to the property on date taxpayer relinquished its last unsold parcel of real_property from the property to bank in a non-judicial foreclosure bank had a loan to taxpayer with an outstanding balance of dollar_figurea which was secured with a first deed_of_trust to the property senior loan bank cancelled the entire senior loan as part of the non-judicial foreclosure bank issued a form 1099-a to taxpayer that estimated the fair_market_value of the property at dollar_figureb during year corporation or affiliate another of taxpayer’s lenders cancelled outstanding loans notes to taxpayer in the amount of dollar_figurec notes were created in connection with loans made to taxpayer in order to develop property in year in year the principal_amount of notes was dollar_figured taxpayer made no principal payments on notes and dollar_figuree of interest accrued notes were secured_by a second deed_of_trust to the postn-100399-15 property which was subordinated only to the senior loan from bank a general assignment of taxpayer’s rights title and interest in and to the property a general assignment of members’ rights title and interest in and to the property pledges of the membership interests in taxpayer by the members and unlimited unconditional and irrevocable guarantees by each member of taxpayer notes are at the center of the controversy in this case notes do not contain express language providing that they are recourse or nonrecourse to taxpayer notes also do not expressly state whether taxpayer as borrower would be unconditionally and personally liable for repayment if the collateral securing notes was insufficient to fully repay the outstanding balance on notes with interest section dollar_figure of the loan agreement contains an affirmative covenant that taxpayer is contractually bound to maintain its status as a spe taxpayer also entered into several loan amendments and reaffirmations with affiliate which specifically provided that taxpayer as borrower executed and delivered to lender assignments and spreaders to the deed_of_trust assignment of leases and rents security agreements and fixture filings notes are expressly governed by california law since notes constitute junior debt corporation and affiliate did not receive any proceeds from the year non-judicial foreclosure taxpayer reported the income from the discharge_of_indebtedness from cancellation of notes on its schedule k as dollar_figuref of cancellation of debt cod income for the year taxable_year which was allocated to members on their respective schedules k-1 to the extent of their reported insolvencies members in the aggregate excluded dollar_figureg from gross_income under sec_108 and eliminated net operating losses of dollar_figureh pursuant to the tax_attributes reduction rules of sec_108 members will achieve a permanent tax_benefit of close to dollar_figurei on the dollar_figurej of excluded cod which was passed through to them from taxpayer taxpayer is under examination the examining agent raised the issue of whether this cod income should be reclassified as amount_realized from a sale_or_other_disposition of property under sec_61 the agent reasons that pursuant to sec_1_1001-2 and i of the treasury regulations if debt that is discharged in connection with the sale_or_other_disposition of property is nonrecourse to the borrower the full amount of the discharged debt is included in the amount_realized and thus the transaction will result in gain_or_loss one result of this reclassification at the partnership level is that taxpayer’s members will be unable to exclude part of the income under sec_108 at the partner level taxpayer argues that the regulations under sec_752 determine whether a loan to a partnership is recourse or nonrecourse to the partnership for sec_1001 purposes law and analysis sec_61 provides that gross_income includes all income from whatever source derived including gains derived from dealings in property under sec_61 and income_from_discharge_of_indebtedness under sec_61 postn-100399-15 sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted and the loss is the excess of the adjusted over the amount_realized sec_1_1001-2 provides that except as otherwise provided in sec_1_1001-2 and the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition see also 461_us_300 sec_1_1001-2 provides that the amount_realized on a sale_or_other_disposition of property that secures a recourse_liability does not include amounts that are or would be if realized and recognized cod income under sec_61 accordingly when property encumbered by recourse indebtedness is transferred in satisfaction of a debt secured_by the property the transaction is bifurcated into an amount_realized on sale and an amount of cod income the amount_realized on sale is the fair_market_value fmv of the property and any excess of debt over fmv is cod income sec_1_1001-2 example revrul_90_16 1990_1_cb_12 the difference between the fmv of the property and its basis thus is recognized as gain_or_loss pursuant to sec_61 and the excess of the debt discharged in the transaction over the fmv of the property is cod under sec_61 the amount of cod could be excludible from income under sec_108 if the taxpayer were insolvent sec_1_1001-2 provides that for purposes of sec_1001 the sale_or_other_disposition of property that secures a nonrecourse_liability discharges the transferor from the liability for property encumbered by nonrecourse indebtedness the amount_realized on disposition includes the entire amount of the debt on the properties sec_7701 in determining gain_or_loss fair_market_value of property is treated as not less than the amount of nonrecourse indebtedness to which the property is subject tufts u s pincite sec_1_1001-2 example this is also true when a taxpayer agrees to surrender property in exchange for cancellation of debt in a foreclosure sale or in a transfer in lieu of foreclosure briarpark ltd v commissioner t c memo aff’d 163_f3d_313 5th cir no part of such a transaction represents cod income taxable under sec_61 and the exclusions under sec_108 do not apply to the transaction under sec_1_1001-2 a loan is recourse if the borrower is personally liable for the debt and nonrecourse if the borrower is not personally liable for the debt and the creditor’s recourse is limited to the secured asset otherwise the code and regulations do not define recourse and nonrecourse for purposes of sec_1001 generally however whether a debt is recourse or nonrecourse depends on whether a creditor’s right of recovery is limited to a particular asset or assets of the borrower if a creditor’s right of recovery is limited to a particular asset securing the liability the liability is nonrecourse if a creditor’s right of recovery extends to all assets of a taxpayer the liability is recourse postn-100399-15 759_f2d_879 fed cir great plains gasification associates v commissioner t c memo the partnership aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership and whether a partnership's debt is recourse or nonrecourse are properly determined at the partnership level sec_301 a - a i and v proced admin regs for purposes of determining a partner’s basis in a partnership sec_1_752-1 and provide that a partnership_liability is recourse to the extent that any partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 and a partnership_liability is a nonrecourse_liability to the extent that no partner or related_person bears the economic risk of loss under sec_1_752-2 sec_1_752-2 and b provide that a partner’s share of a recourse partnership_liability equals the portion of that liability for which the partner bears the economic risk of loss and a partner bears the economic risk of loss to the extent that if the partnership constructively liquidated the partner would be obligated to make a payment and is not entitled to reimbursement from another partner or related_person sec_1 b i ii and iii recognize payment obligations such as guarantees indemnifications reimbursement agreements and other contractual obligations imposed outside the partnership_agreement capital calls and deficit restoration obligations etc imposed by the partnership_agreement and payment obligations imposed by state law taxpayer is a state law limited_liability_company taxed as a partnership and a spe taxpayer argues that notes are recourse to it because members are personally liable for repayment under the guaranty agreements taxpayer reasons that members’ guarantees are payment obligations under sec_1_752-2 that represent an economic risk of loss to members and as a result notes meet the definition of recourse loans under sec_1_752-1 and sec_1_752-2 taxpayer’s position is that the sec_752 regulations determine if partnership debt is characterized as recourse or nonrecourse to a partnership for sec_1001 purposes taxpayer cites footnote in great plains in which the court addressed the service’s argument that partnership’s debts were nonrecourse because the partners did not sign personal guarantees that would have resulted in an economic risk of loss to the partners for purposes of sec_1_752-1 the implication of footnote is that it is the service’s position that whether a debt is recourse or nonrecourse at the partnership level is determined by whether the partners personally guarantee the debt at the partner level in great plains the partners did not personally guarantee the partnership’s debt here members of taxpayer did sign personal guarantees postn-100399-15 the tax_court did not decide great plains by reference to the regulations under sec_752 instead footnote merely points out that the regulations cited by the service were not in effect at any time relevant to the case moreover as discussed below the tax_court held that the debt in great plains was nonrecourse to the partnership the implication created by great plains is erroneous the regulations under sec_752 are limited to determining the partners’ basis in the partnership the definition of a recourse_liability found in sec_1_752-1 is limited to issues under sec_752 rather than a definition intended to extend to issues under sec_61 and sec_1001 the primary authority for this conclusion is found in the regulatory text of sec_1_752-1 which states prefacing the definition of recourse_liability nonrecourse_liability related_person and liability that the definitions found in this paragraph apply for purposes of sec_752 in addition the sec_1_752-1 definition of recourse_liability does not even extend to all of subchapter_k for instance the regulations concerning the allocation of deductions that are attributable to nonrecourse liabilities found under sec_704 define nonrecourse liabilities in a way that may encompass liabilities classified as recourse under sec_752 specifically sec_1_704-2 defines partner nonrecourse_liability as a ny partnership_liability to the extent the liability is nonrecourse for purposes of sec_1_1001-2 and a partner or related_person within the meaning of sec_1_752-4 bears the economic risk of loss under sec_1_752-2 because for example the partner or related_person is the creditor or guarantor additionally the preamble to the final regulations which contains the above-cited regulation states the regulations contain rules which generally parallel the rules applicable to nonrecourse debt covering nonrecourse debt for which a partner bears the economic risk of loss partner_nonrecourse_debt a liability is treated as partner_nonrecourse_debt to the extent a partner bears the economic risk of loss solely because the partner or a related_person within the meaning of the sec_752 regulations is the creditor or guarantor and the debt is considered nonrecourse for purposes of sec_1_1001-2 fr 1992_5_irb_4 see also william s mckee william f nelson and robert l whitmire federal taxation of partnerships and partners a ‘fundamental concept’ of the sec_752 regulations is that a liability that is treated as a nonrecourse_liability for other tax and business purposes may nonetheless constitute a recourse_liability under the sec_752 regulations for example a partner is treated as bearing the economic risk of loss for a liability and therefore the liability is treated as recourse for sec_752 purposes to the extent that the partner or a related_person holds or guarantees the liability even if the liability would be treated as nonrecourse for purposes of regulation sec_1_1001-2 or for nontax purposes postn-100399-15 a partner’s guarantee of partnership debt and thus the classification of that debt as recourse or nonrecourse under the sec_752 regulations will not affect the determination of whether the debt is recourse or nonrecourse to the partnership for purposes of sec_1001 the determination of whether the loan in the instant case is recourse or nonrecourse for sec_1001 purposes requires a factual analysis of the operating and loan documents and any relevant state law we defer to your office and the examining agent to conduct this factual analysis this memorandum does not reach a conclusion as to whether notes are recourse or nonrecourse to aid your analysis we offer the following observations a facts and circumstances analysis was performed in great plains gasification associates v commissioner t c memo a case with similarities to the instant case and which supports a nonrecourse conclusion in great plains a partnership of five major energy companies borrowed dollar_figure from a bank to develop a project the partnership secured the loan with a mortgage on the partnership assets which was guaranteed by the united_states department of energy doe pursuant to the credit agreement the bank agreed that upon default of the loan any recovery on a claim against borrower the partnership or any partner which may arise under this agreement shall be limited to the assets of the borrower and such partner’s interests in such assets none of the partners personally guaranteed the loan the partnership subsequently defaulted on the loan the doe paid off the loan by subrogation the partnership debt shifted from the bank to doe pursuant to a foreclosure sale doe acquired the partnership’s mortgaged assets for dollar_figure billion effectively reducing the partnership’s outstanding liability at issue was whether the partnership had to take into account the full dollar_figure billion debt as amount_realized from the discharge of the debt by the foreclosure sale the tax_court in great plains held that the debt was nonrecourse to the partnership and therefore the partnership had to take into account the full amount of the dollar_figure billion debt as the amount_realized by the partnership in support for this holding the court specifically stated pursuant to the terms of the loan guarantee agreement doe's recovery on any claim was limited to the partnership's assets and to the partners' interests in those assets pursuant to the indenture of mortgage for the loan guarantee agreement the collateral for the debt included all project assets including all real or personal_property now owned or hereafter acquired by the partnership insofar as the record reveals the partnership had no significant assets apart from the project assets that were foreclosed upon indeed pursuant to the partnership_agreement and loan guarantee agreement the partnership was not authorized to acquire nonproject assets or to engage in any business other than the project after doe took control of the project and acquired the project assets there was no realistic possibility that the partnership was going to acquire additional assets in these circumstances the partnership's liability on the debt was effectively limited to the project assets that collateralized postn-100399-15 the indebtedness and the partners' liabilities were effectively limited to their interests in those project assets in these circumstances the debt was in substance nonrecourse against the partnership and the partners we do not believe that the partners should be considered to have had any personal liability for the partnership's debt within the meaning of the then-applicable regulations t c memo at footnotes omitted in the instant case the operating documents and the loan documents as well as the taxpayer’s status as a spe expressly limit taxpayer’s assets to those related to developing property a single project any and all assets including future leases rents and fixtures held by taxpayer necessarily relate to property and thus secure notes since taxpayer was not authorized to acquire non-property assets the operating documents and loan documents stop short of imposing full unconditional personal liability on taxpayer for repayment of notes the lenders therefore had no further recourse against taxpayer once property and the assets related to property were exhausted when the senior lender foreclosed on the property on the other hand while the facts in the instant case are in some ways analogous to great plains the value of great plains as precedent is diminished because the opinion does not have internal case cites supporting its conclusions and because it’s a memorandum_decision as opposed to a full tax_court decision or a circuit_court decision in addition the instant case may be distinguished from great plains based on the fact that in great plains unlike the instant case the partners did not pledge their interests in the partnership as additional security for the loan nor did they personally guarantee the loan in addition even though notes lack language expressly imposing an unconditional personal liability for repayment on the taxpayer notes are secured_by all assets taxpayer will ever have including rents notes also are secured_by a pledge of members’ interests in the taxpayer and a general assignment of members’ rights title and interest in and to the property thus in the event of default a lender could act on members’ pledges and acquire members’ rights title and interest ie ownership in taxpayer and thus acquire all assets held by taxpayer consequently when dealing with an llc that is also a spe all assets of the entity necessarily secure the loans used to acquire or construct such assets when members pledge their interests in the entity to secure a loan express unconditional personal liability language may not be necessary to make the debt recourse to an entity under these facts the combination of members’ pledges general assignment of rights and guarantees in addition to the loan being secured_by all assets of the taxpayer as a result of its status as a spe may be sufficient for the loan to be recourse to the entity the lender’s recourse was not limited to the assets immediately acquired with the debt but extended to all assets of the taxpayer postn-100399-15 we are available to discuss further if additional factual development based on the operating documents loan documents and relevant state law identifies additional or changed facts that you think bear on the question this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views
